PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
He et al.
Application No. 15/751,878
Filed: February 12, 2018
For: System and Method for Associating a Multi-segment Component Transaction

:
:
:	DECISION ON PETITION
:
:
:






This is a decision on the petition under 37 CFR 1.137(a), filed January 19, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the final Office action mailed, June 22, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 23, 2020.  A Notice of Abandonment was mailed January 4, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  


The present petition lacks item(s) 1 above.

In this regard, the amendment submitted on January 19, 2021, does not prima facie place the application in condition for allowance (see attached Advisory Action); thus, the proposed reply required for consideration of a petition under 37 CFR 1.137(a) must be a Notice of Appeal and appeal fee, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b) (or a Continued Prosecution Application under 37 CFR 1.53(d), if the application is a design application).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Felicia Jenkins at (571) 272-0986.  



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions	

ATTACHMENT: Copy of the Advisory Action






    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).